DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendment submitted on 18 August 2021 has been entered.  After entry of the amendment, claims 1, 4, 7-8, 14 and 17 are currently pending in the application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 7-8, 14 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 7-8, 14-15 and 17 of U.S. Patent No. 11,168,027 in view of the article “Colouring Mortar and Concrete Products”.
The article teaches that it is known to use various pigments such as iron oxide, carbon black, titanium oxide and chrome oxide as pigments in mortar compositions.

The prior patent contains all of the limitations of the instant claims except for the addition of a pigment.  As the secondary reference teaches that it is known to use various pigments such as iron oxide, carbon black, titanium oxide and chrome oxide as pigments in mortar compositions it would have been obvious to utilize them in the mortar composition of the instant claims if a colored composition were desired.

Claims 1, 4, 7-8, 14 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-8, 14 and 17 of copending Application No. 17/397,355 in view of the article “Colouring Mortar and Concrete Products”.
This is a provisional nonstatutory double patenting rejection.
The article teaches that it is known to use various pigments such as iron oxide, carbon black, titanium oxide and chrome oxide as pigments in mortar compositions.
The copending application contains all of the limitations of the instant claims except for the addition of a pigment.  As the secondary reference teaches that it is known to use various pigments such as iron oxide, carbon black, titanium oxide and chrome oxide as pigments in mortar compositions it would have been obvious to utilize them in the mortar composition of the instant claims if a colored composition were desired.

Claims 1, 4, 7-8, 14 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-8, 14 and 17 of copending Application No. 17/397,390 in view of the article “Colouring Mortar and Concrete Products”.
This is a provisional nonstatutory double patenting rejection.
The article teaches that it is known to use various pigments such as iron oxide, carbon black, titanium oxide and chrome oxide as pigments in mortar compositions.
The method of the copending application recites a mortar composition which contains all of the limitations of the instant claims except for the addition of a pigment.  As the secondary reference teaches that it is known to use various pigments such as iron oxide, carbon black, titanium oxide and chrome oxide as pigments in mortar compositions it would have been obvious to utilize them in the mortar composition of the instant claims if a colored composition were desired.

Claims 1, 4, 8, 14 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 8, 14 and 17 of copending Application No. 17/405,533 in view of the article “Colouring Mortar and Concrete Products”.
This is a provisional nonstatutory double patenting rejection.
The article teaches that it is known to use various pigments such as iron oxide, carbon black, titanium oxide and chrome oxide as pigments in mortar compositions.
The copending application contains all of the limitations of the instant claims except for the addition of a pigment.  As the secondary reference teaches that it is known to use various pigments such as iron oxide, carbon black, titanium oxide and chrome oxide as pigments in mortar compositions it would have been obvious to utilize them in the mortar composition of the instant claims if a colored composition were desired.


References Cited By The Examiner
US Patent No. 11,168,027 is the patent resulting from the parent application.  US 2021/0363059, 2021/0395147, and 2021/0380478 are the patent publications of the copending applications utilized in the above obviousness-type double patenting rejections.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731  

ajg
October 4, 2022